Exhibit 10.3

ASSIGNMENT AND ASSUMPTION AGREEMENT




THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Agreement”) is entered into this
25th day of September, 2015, by and between Chiefton Supply Co., a Colorado
corporation (“Assignor”) and General Cannabis Corporation, a Colorado
corporation (“Assignee”) (together, the “Parties”). Except as otherwise defined
herein, capitalized terms used herein shall have the meanings as set forth in
that certain Asset Purchase Agreement dated as of September 25th, 2015 (the
“Asset Purchase Agreement”), by and among Assignor and Assignee.




W I T N E S S E T H:




WHEREAS, Assignor has agreed to transfer, assign and deliver to Assignee the
Assets, and Assignee has agreed to purchase the Asset pursuant to the Asset
Purchase Agreement.




NOW, THEREFORE, in consideration of and in exchange for the Purchase Price, as
set forth in the Asset Purchase Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Assignor and Assignee hereby agree as follows:




1.

Assignor hereby irrevocably assigns, grants, conveys and transfers to Assignee
and its respective successors and assigns, all of Assignor’s legal and
beneficial rights, titles and interests of any kind or character, whether or not
such rights are now existing or come into existence hereafter, and whether or
not such rights are now known, recognized or contemplated, in and to the Assets
and any and all goodwill associated with the foregoing.

2.

Assignor hereby retains, assumes and agrees to pay, perform and discharge any
and all liabilities, whether now existing or hereinafter created, relating to or
arising from the conduct of the Business prior to and including the Closing
Date, including the Excluded Liabilities as described in the Asset Purchase
Agreement.

3.

Notwithstanding the forgoing, Assignee hereby assumes and agrees to pay, perform
and discharge the Assumed Liabilities as described in the Asset Purchase
Agreement.

4.

Assignee hereby accepts the foregoing assignment of the Assets.

5.

The respective rights of Assignor, on the one hand, and Assignee, on the other,
with respect to the Assets assigned and assumed hereby shall be governed by the
Asset Purchase Agreement.  In the event of a conflict between this Assignment
and the Asset Purchase Agreement, the Parties agree that the Asset Purchase
Agreement shall control.




6.

This Agreement shall be binding upon, and inure to the benefit of, the Parties,
their respective successors in interest, and their respective assigns.




7.

This Agreement may not be changed, modified, discharged, or terminated orally or
in any other manner than by an agreement in writing executed by the parties
hereto or their respective successors and assigns.




8.

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Colorado, without giving effect to choice of law principles
thereof.




9.

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same instrument. Counterparts delivered by facsimile, e-mail or
other electronic transmission shall be deemed to have the same legal effect as
delivery of an original signed copy of this Agreement.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
by its duly authorized representatives as of the date first written above.







 

GENERAL CANNABIS CORPORATION

 

 

 

 

 

 

 

By:

/s/ Robert Frichtel

 

Name:

Robert Frichtel

 

Title:

Chief Executive Officer







 

CHIEFTON SUPPLY CO.

 

 

 

 

 

 

 

By:

/s/ Jacob Kulchin

 

Name:

Jacob Kulchin

 

Title:

Chief Executive Officer









